     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 1 of 25 Page ID #:14635




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
11                Plaintiff,                         DEFENDANT’S MOTION FOR
12                       v.                          MISTRIAL OR, IN THE ALTERNATIVE,
                                                     TO STRIKE THE TESTIMONY OF
13    MICHAEL JOHN AVENATTI,                         ROBERT AMENTA AND JOHN DRUM
14                Defendant.                         DUE TO VIOLATIONS OF THE JENCKS
                                                     ACT, RULE 26.2, BRADY AND GIGLIO
15
16
17          Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18    advisory counsel of record, H. Dean Steward, hereby files this motion for mistrial or, in
19    the alternative, to strike the testimony of John Drum and Robert Amenta due to
20    violations of the Jencks Act, Rule 26.2, Brady and Giglio. Defendant’s motion is based
21    on the attached memorandum of points and authorities; the exhibits filed concurrently
22    herewith; the files, records and transcripts in this case; and such further evidence and
23    argument as the Court may permit at a hearing on this matter.
24
25
       Dated: August 14, 2021                    Respectfully submitted,
26                                              /s/ Michael J. Avenatti
27
                                                 Defendant
28                                               MICHAEL JOHN AVENATTI
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 2 of 25 Page ID #:14636




                                     TABLE OF CONTENTS
 1
 2
      TABLE OF AUTHORITIES……………….…………………………….………………ii
 3
      MEMORANDUM OF POINTS AND AUTHORITIES…………………………………1
 4
         I.     INTRODUCTION………………………………………………………….…..1
 5              1. Robert Amenta…….………………………………………………………...2
 6              2. John Drum………………………….………………………………………..3
 7       II.    LEGAL STANDARD……………...…………………………………………..8
 8       III.   ARGUMENT…………………………………………………………………..9
 9              A. The Statements of the Expert Witness are not Shielded by Any Work
10                 Product Privilege……………………………………………………………9
11              B. The Prosecutors’ Method of Collecting Statements is Flawed and Fails to
12                 Account for all Statements within the Possession of the Government as
13                 Required…………………………………………………………………...11

14              C. Striking the Witness Testimony or Granting a Mistrial are the Only

15
                   Permissible Remedies……………………………………………………..13
         IV.    CONCLUSION……………………………………………………………….16
16
17

18
19
20
21
22
23
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 3 of 25 Page ID #:14637




 1                               TABLE OF AUTHORITIES
 2    CASES:                                                                      Page
 3
 4
      Brady v. Maryland,
      373 U.S. 83 (1963)……………………………………….............................……6,9,11,16
 5
 6    Giglio v. United States,
 7    405 U.S. 150 (1972)……………………………………….............................…..6,9,11,16

 8
      Goldberg v. United States,
 9    425 U.S. 94 (1976)………………………………………….............................………9,10
10
      Jencks v. United States,
11    353 U.S. 657 (1957)……………………………………….............................…………...8
12
13    Saunders v. United States,
      316 F.2d 346 (1963)……………………………….. …….............................…………..10
14
15    United States v. Bundy,
16    968 F.3d 1019 (9th Cir. 2020)……………………………….............................………...9

17
      United States v. Carrasco,
18    537 F.2d 372 (9th Cir. 1976)………………………………………................................14
19
20    United States v. Crosgrove,
      637 F.3d 646 (6th Cir. 2011)………………………………………......................……..10
21
22    United States v. Harris,
      543 F.2d 1247 (9th Cir. 1976)………………………….............................…………….14
23
24    United States v. Strahl,
      590 F.2d 10 (1st Cir. 1978)……………………………………….............................…..10
25
26    United States v. Traylor,
      656 F.2d 1326 (9th Cir. 1981)………………………………………..............................10
27
28
                                              ii
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 4 of 25 Page ID #:14638




 1
      United States v. Well,
      572 F.2d 1383 (9th Cir. 1978)……………………………………….........................13,14
 2
 3
      FEDERAL RULES:
 4
      Fed. R. Crim. P. 26.2………………………………………….............................…passim
 5
 6    FEDERAL STATUTORY AUTHORITY:
 7    18 U.S.C. § 3500………………………………………………………………...….passim
 8
 9    OTHER AUTHORITES:
10
      Department of Justice – Justice Manual, Section 9.5.002 Criminal Discovery………..12
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                              iii
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 5 of 25 Page ID #:14639




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3    I.    INTRODUCTION
 4          On January 25, 2021, the Court issued an Order continuing Mr. Avenatti’s jury
 5    trial from February 23, 2021 until July 13, 2021. [Dkt. 407]. In that same Order, the
 6    Court indicated that the “Deadline to Disclose Jencks Act Materials and Witness
 7    Statements” was June 14, 2021. [Dkt. 407, p. 3]. On June 15, 2021, Mr. Dean Steward,
 8    trial counsel for the defendant at the time and presently advisory counsel, contacted
 9    AUSAs Sagel and Wyman asking for the unproduced 3500 materials related to John
10    Drum and Robert Amenta. See, e.g., Exhibit A. On June 16, 2021, advisory counsel
11    again contacted the prosecution and asked for all “invoices and bills from John Drum
12    and/or his firm, together with all communications with John Drum and/or his firm
13    relating to payment or billing.” See, e.g., Exhibit B. No invoices, bills, emails or
14    attachments were provided.
15          In the weeks that followed, Mr. Avenatti made repeated demands that the
16    government comply with its obligations under the Jencks Act and Rule 26.2. [Dkt. 511
17    (Defendant’s Status Report for June 28, 2021 Status Conference), Dkt. 535 (Defendant’s
18    Trial Brief), Dkt. 561 (Trial Motion for Disclosure of Jencks Act / 26.2 Materials)].
19    Indeed, early in the trial, in response to Mr. Avenatti again raising the issue, the Court
20    instructed Mr. Avenatti: “The Government’s under an ongoing obligation with respect to
21    each witness to provide any Jencks material that has not been provided by the time the
22    witness finishes his direct. There’s no need to make that request every time, Mr.
23    Avenatti.” See, e.g., Trial Tr. (7/21/21, Vol. 2) 5.
24          During cross-examination, Mr Avenatti has elicited testimony from government
25    witnesses Robert Amenta and John Drum that they each engaged in substantive, e-mail
26    communications and prepared “statements” relating to the subject matters of their
27    testimony that were not provided to the defendant.
28
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 6 of 25 Page ID #:14640




 1          1. Robert Amenta
 2          On August 12, 2021, government witness and Deputy Chief Investigator Robert
 3    Amenta from the Federal Reserve Bank of New York testified at trial. See, e.g., Trial Tr.
 4    (8/12/21, Vol. 2), p. 39. During cross-examination, Investigator Amenta revealed that he
 5    had three meetings with the government and also had e-mail communications with the
 6    government leading up to trial. See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 42-43. He
 7    indicated that the e-mail communications related to the subject matter of his testimony.
 8    See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 43. He further indicated that he had these e-mail
 9    communications as recent as July with Special Agent Roberson and AUSA Wyman. See,
10    e.g., Trial Tr. (8/12/21, Vol. 2), p. 43-44. He also stated that no one ever asked him to
11    compile the written communications before he testified. See, e.g., Trial Tr. (8/12/21, Vol.
12    2), p. 44-45. Realizing that he had not been provided with the information as required
13    under the Jencks Act and Rule 26.2, i.e. before he began his cross-examination, Mr.
14    Avenatti promptly requested a sidebar. It was denied. See, e.g., Trial Tr. (8/12/21, Vol.
15    2), p. 44. Investigator Amenta testified to the unique nature of the IMAD or OMADs for
16    each transaction. See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 46. Investigator Amenta also
17    testified that he was asked to verify the IMAD and OMADs via e-mail. See, e.g., Trial
18    Tr. (8/12/21, Vol. 2), p. 46-47. He indicated that he received a request from agent
19    Roberson and then communicated via e-mail with others to verify the information related
20    to the subject matter of his testimony. See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 47. Mr.
21    Avenatti was then required to complete his cross-examination of the critical government
22    witness without the benefit of any of the material. The government then proceeded to
23    call their next witness, their accounting expert John Drum.
24          At the end of the day, Mr. Avenatti made his position clear, “I think in light of the
25    testimony that was elicited from Mr. Amenta, there are significant concerns relating to
26    whether we have all of the Jencks materials from Mr. Amenta. I used the magic words
27    that Your Honor had pointed out relating to subject matter of the testimony … I don’t
28
                                                    2
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 7 of 25 Page ID #:14641




 1    believe we have these emails…” See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 65. The Court
 2    asked that both parties to verify whether the defendant in fact had these e-mails. Later
 3    that evening, on August 12, 2021, the government filed “Government’s Filing Regarding
 4    Email Communications with Robert Amenta.” [Dkt. 690]. In its filing, the government
 5    stated that it had failed to provide the defendant two e-mail correspondence between the
 6    government and Investigator Amenta regarding the subject matter of the testimony. The
 7    government attached two e-mails to its pleadings but failed to include, and still has yet to
 8    provide to the defendant, the attachments referenced in these emails. Further, based on
 9    his testimony, it is obvious that this is not all of the written statements by Investigator
10    Amenta.
11             Equally troubling, the government indicated in its filing that it used the following
12    procedure in order to identify Jencks statements: “Prior to Mr. Amenta taking the stand,
13    government counsel conducted a search of government counsel’s emails from Mr.
14    Amenta to identify any discoverable emails, and determined that all emails received
15    from Mr. Amenta were logistical in nature and did not relate to the substance of his
16    expected testimony.” [Dkt. 690, p. 4]. Because the government “believed that at least
17    one Assistant United States Attorney (AUSA Wyman) was copied on all correspondence
18    with Mr. Amenta,” the government only searched through the e-mail accounts of the
19    Assistant United States Attorneys to identify statements by its witness. [Dkt. 690, 4].1
20    In its filing, the government also attached omitted e-mail chains (without the
21    accompanying attachments) as well as three memoranda of interviews. The government
22    provided no Jencks or 26.2 analysis but instead baldly claimed, without any support,
23    “further cross-examination on the two emails attached … would likely be cumulative or
24    a waste of time and therefore not warranted under Rule 403.” [Dkt. 690, p.5]
25             2. John Drum
26             On August 12, 2021 and immediately following the testimony of Investigator
27
      1
28        This “explanation” in and of itself raises significant issues, which are discussed infra.
                                                       3
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 8 of 25 Page ID #:14642




 1    Amenta, the government called the final witness in their case-in-chief, Mr. John Drum,
 2    to testify as an expert. See, e.g., Trial Tr. (8/12/2021, Vol. 2) p. 49. Mr. Drum and his
 3    firm have collectively been paid over $600,000 for financial work performed relating to
 4    the CDCA prosecution of Mr. Avenatti. On direct, the government used Mr. Drum as
 5    their key financial witness relating to the ten counts in the indictment and introduced 32
 6    demonstrative/summary exhibits (government exhibits 420-450 and 456) that Mr. Drum
 7    prepared that the government claims show that Mr. Avenatti misappropriated client
 8    funds and committed wire fraud in connection with the ten counts at issue.
 9          Mr. Avenatti began his cross-examination of Mr. Drum in the mid-morning of
10    August 13, 2021 (Trial Tr. (8/13/21, Vol. 1) p. 84), but only after argument earlier that
11    morning regarding the government’s Jencks/Rule 26.2 failures relating to Investigator
12    Amenta, during which Mr. Avenatti stated as follows: “it’s not my job to ask witnesses
13    on the stand as to whether Jencks materials exist so that I can then bring it [sic] the
14    attention of Your Honor … It’s not my job to prove that the government is not
15    complying with their obligation.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 12. During this
16    argument, which occurred before the continuation of the direct examination of Mr. Drum
17    by the government, the government made no mention of any potential Jencks/Rule 26.2
18    issues relating to Mr. Drum.
19          Under cross-examination, Mr. Drum testified that he has been working on this
20    case since “sometime in late 2018.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 87. Mr. Drum
21    testified that the first time he met with the government in person was the Monday prior
22    to his testimony and all other communications during the approximate two and a half
23    years prior were done by phone and e-mail. See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 88.
24    Mr. Drum also answered “yes” to the question, “[a]nd have you over the last two-and-a-
25    half years been in fairly regular communication with the Assistant U.S. Attorneys and
26    the agents in connection with this matter?” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 94. He
27    indicated that these communications were via e-mail with “Alex Wyman, Brett Sagel,
28
                                                    4
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 9 of 25 Page ID #:14643




 1    and prior to that Julian Andre [another AUSA previously assigned to the case].” See,
 2    e.g., Trial Tr. (8/13/21, Vol. 1) p. 94. He stated, “[t]here are agents on the e-mails as
 3    well.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 94. He indicated that no one ever asked him
 4    to compile those communications that he had sent to the AUSAs and the agents. See,
 5    e.g., Trial Tr. (8/13/21, Vol. 1) p. 94. Shockingly, he also testified that his copy of some
 6    of the emails with the government about the subject matter of his testimony may have
 7    been destroyed during the pendency of the case (i.e. after indictment). See, e.g., Trial Tr.
 8    (8/13/21, Vol. 2) p. 11.
 9          Importantly, Mr. Drum also stated that he provided, by e-mail, drafts of the
10    relevant chart summaries that the government had used during direct and which he had
11    prepared. See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 95. Mr. Drum also testified that over the
12    last two and half years he made requests for information and for documents by e-mail.
13    See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 95. Mr. Drum told the jury that there were times
14    that he consulted with the government regarding the charts that he ultimately described
15    at trial. See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 96. Mr. Drum answered affirmatively that
16    there were many e-mails and phone calls with agents as well as prosecutors over the last
17    two-and-a-half years and that he agreed that when he had answered affirmatively to
18    questions regarding those emails, they related to the subject of his testimony. See, e.g.,
19    Trial Tr. (8/13/21, Vol. 1) p. 98. Mr. Drum also testified that Ms. Carter had regular e-
20    mail communications with the government prosecutors and the agents in connection with
21    Mr. Drum’s testimony. See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 10. Mr. Drum stated that
22    these e-mail communications were at his direction as part of his work on this case. See,
23    e.g., Trial Tr. (8/13/21, Vol. 2) p. 10-11.
24          Mr. Drum also testified his office maintained monthly billing statements, detailing
25    the time he spent on projects and a general description of the tasks that were
26    accomplished, which he personally reviewed and approved before his firm sent to the
27    government. See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 97-98. Mr. Drum relayed that no one
28
                                                    5
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 10 of 25 Page ID #:14644




 1    ever asked him to gather his bills before taking the stand. See, e.g., Trial Tr. (8/13/21,
 2    Vol. 1) p. 98.
 3          Realizing that all of these materials had been withheld from the defense in
 4    violation of the Jencks Act, Rule 26.2, Brady and Giglio, Mr. Avenatti promptly asked
 5    for a sidebar, during which he was going to complain, demand the materials and ask for
 6    an immediate adjournment. The Court refused the request for a sidebar. See, e.g., Trial
 7    Tr. (8/13/21, Vol. 1) p. 99. At the conclusion of the morning session and once the jury
 8    had been excused, Mr. Avenatti addressed the Court, “Your Honor, I would ask that the
 9    government be directed to immediately provide the Jencks materials that were clearly
10    withheld from me. They should have been provided before I began my cross-
11    examination, and it is highly prejudicial that they were not. I reserve all other rights
12    associated with this.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 120.
13          AUSA Wyman then told the Court, “Your Honor, Mr. Drum is an expert witness
14    working at the government’s prosecution team’s direction. To the extent he had
15    substantive conversations relating to his testimony, it’s covered by the work product
16    privilege. For an expert witness we’re required to give disclosure about opinions that he
17    will testify to, which we did on several occasions, including providing a memorandum of
18    interview covering exactly what the testimony would be a couple weeks ago, which we
19    weren’t required to do.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 119-120 (emphasis
20    added).
21          Mr. Avenatti then told the Court, “Your Honor, I know of no rule or case that
22    holds that if the government calls an expert, that Jencks and 26.2 do not apply. I know of
23    no such case. I don’t believe that’s the law.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 120.
24    Mr. Avenatti alerted the Court, “[w]e don’t have the e-mails. We don’t have all the
25    drafts. We don’t have all the communications from him … that’s a statement of a
26    witness under 26.2 and Jencks. So those should have been produced. They’re also Brady.
27    They’re also Giglio, and they weren’t produced. I mean, I’m speechless. And as you
28
                                                     6
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 11 of 25 Page ID #:14645




 1    know, that’s rare. That’s rare that I’m speechless.” See, e.g., Trial Tr. (8/13/21, Vol. 1) p.
 2    120-121. In response, the Court made no orders and issued no directives.
 3          After the break, Mr. Avenatti raised the issue again, stating: “Following up on
 4    what I raised before the break, I’m entitled to these e-mails and these statements from
 5    Drum. I was entitled to them before I started my cross-examination. I’d like them
 6    produced immediately, and I would like an adjournment so that I can review them before
 7    I continue my cross-examination.” See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 4. Mr. Avenatti
 8    asked that “the Court direct the witness, Mr. Drum, to provide to the Court all written
 9    communications with the Government, whether it be the prosecutors or the agents,
10    relating to his testimony in this case. Because, Your Honor, the witness could not have
11    been more clear, for two-and-a-half years he has been communicating by e-mail with the
12    Government relating to this case.” See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 6.
13          AUSA Wyman responded, “I haven’t had a chance [sic] research the issue. My
14    understanding with an expert is that substantive work product like the exchange of
15    drafts, for example, falls within the work product exception. But with regard to
16    substantive e-mails, what we were able to find was virtually nothing,2 and the stuff that
17    we had found was like -- you know, I was asking for the extent of their payment and the
18    breakdown of what that payment was for, and we had copied and pasted that and put that
19    into a disclosure letter to the defense. We’re happy to provide in camera what we were
20
21    2 It is impossible to reconcile Mr. Wyman’s representations to the Court about there
22    being “virtually nothing” with (a) the testimony of the witness as to what had occurred
      across two and a half years and (b) the fact that work evidently sufficient enough to
23
      justify billings over $600,000 was performed during this time period. To be clear, not a
24    single email from Mr. Drum or his colleagues has been produced to the defense thus far
      in the case. Further, none of the extensive two and half years’ worth of communications
25
      as mentioned by Mr. Drum under cross-examination were produced. Nor did the
26    government provide any drafts of any of the charts that Mr. Drum testified he had
27
      prepared and sent to the government during his engagement, with the exception of one
      draft set sent by the government in May 2020 without any mention of which draft it was
28    or how it was provided to the government by Mr. Drum.
                                                    7
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 12 of 25 Page ID #:14646




 1    able to find, which was, as I said, virtually nothing that I don’t think has already been
 2    disclosed.” See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 5. Mr. Avenatti responded, “There is
 3    no – there is no work product exception to the Jencks Act and Rule 26.2. And if counsel
 4    has any authority for this proposition, I would ask for it.” See, e.g., Trial Tr. (8/13/21,
 5    Vol. 2) p. 6.
 6          The Court proceeded to deny the request for an adjournment and directed the
 7    government to file materials in camera. See e.g., Trial Tr. (8/13/21, Vol. 2) p. 5. Mr.
 8    Avenatti was then forced to complete his cross-examination without any of the
 9    statements of the key government expert.
10
      II.   LEGAL STANDARD
11
12          The Supreme Court’s holding in Jencks v. United States, 353 U.S. 657 (1957), 18
13    U.S.C. § 3500 (the “Jencks Act”), and Fed. R. Crim. P. 26.2 are all clear as to the
14    requirement of production of witness statements immediately after a government witness
15    testifies. Equally clear are the consequences for non-compliance – striking a witness’s
16    testimony and/or ordering a mistrial. Indeed, under the clear language of the Act and the
17    Rule, once a violation is discovered, the Court is required to either strike the testimony
18    or declare a mistrial. See, e.g., Rule 26.2(e) (“Sanction for Failure to Produce or Deliver
19    a Statement. If the party who called the witness disobeys an order to produce or deliver a
20    statement, the court must strike the witness's testimony from the record. If an attorney
21    for the government disobeys the order, the court must declare a mistrial if justice so
22    requires.”)(emphasis added); 18 U.S.C. § 3500(d) (“If the United States elects not to
23    comply with an order of the court under subsection (b) or (c) hereof to deliver to the
24    defendant any such statement, or such portion thereof as the court may direct, the court
25    shall strike from the record the testimony of the witness, and the trial shall proceed
26    unless the court in its discretion shall determine that the interests of justice require that a
27    mistrial be declared.”)(emphasis added).
28
                                                     8
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 13 of 25 Page ID #:14647




 1           Further, for decades, the law has been clear - there is no “work product exception”
 2    to the Jencks Act as erroneously claimed by AUSA Wyman. See, e.g., Goldberg v.
 3    United States, 425 U.S. 94, 102 (1976) (“We reject the [work product] argument, since
 4    the plain language of the statute, fully buttressed by legislative history, allows no room
 5    for the tendered exception.”).
 6           In addition, the suppression of evidence favorable to an accused is itself sufficient
 7    to amount to a denial of due process. Brady v. Maryland, 373 U.S. 83, 87 (1963). The
 8    prosecution’s suppression of evidence that is favorable to the accused “violates due
 9    process where the evidence is material either to guilt or to punishment, irrespective of
10    good faith or bad faith of the prosecution.” Id. at 88. Under Brady, the prosecution is
11    “trusted to turn over evidence to the defense because its interest is not that it shall win a
12    case, but that justice shall be done.” United States v. Bundy, 968 F.3d 1019, 1023 (9th
13    Cir. 2020)(affirming the district court’s dismissal of a twenty-one defendant obstruction
14    case because the government flagrantly disregarded its Brady obligations by failing to
15    disclose materials until several days into trial). Further, any information that could be
16    used to impeach a witness is required to be produced pursuant to Giglio. See, e.g., Giglio
17    v. United States, 405 U.S. 150 (1972).
18    III.   ARGUMENT
19           A.    The Statements of the Expert Witness are not Shielded by any Work
20                 Product Privilege
21           Over forty years ago, in Goldberg v. United States, 425 U.S. 94 (1976), the
22    Supreme Court specifically precluded the government from claiming, as they did on
23    Friday, that “work product” permits the withholding of materials from the defense that
24    are obligated to be produced pursuant to the Jencks Act:
25
26
             We see nothing in the Jencks Act or its legislative history that excepts from
             production otherwise producible statements on the ground that they
27           constitute “work product” . . . [T]he Government's principal contention
28           seems to be that in any event the principles underlying the “work product”
                                                    9
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 14 of 25 Page ID #:14648




 1
            doctrine suggest a narrow construction of “statement” as not to include a
            lawyer's “work product” even though it fits the statutory definition of a
 2          producible statement. We reject the argument, since the plain language
 3          of the statute, fully buttressed by legislative history, allows no room for
            the tendered exception.
 4
 5    Goldberg, 425 U.S. at 102 (emphasis added).

 6
            The Goldberg Court then went on to hold, “We therefore conclude that the District
 7
      Court erred in holding that the work-product doctrine bars production of writings
 8
      otherwise producible under the Jencks Act” and further stated “The Courts of Appeals
 9
      that have considered the applicability of the ‘work product’ doctrine to the Jencks Act
10
      have uniformly reached the same conclusion. Saunders v. United States, 114
11
      U.S.App.D.C. 345, 349, 316 F.2d 346, 350 (1963) (Reed, J.); United States v. Aviles,
12
      315 F.2d 186, 191 (CA2 1963); United States v. Hilbrich, 341 F.2d 555, 557 (CA7), cert.
13
      denied, 381 U.S. 941 (1965); United States v. Smaldone, 484 F.2d 311, 317 (CA10
14
      1973), cert. denied, 415 U.S. 915 (1974).”
15
            In the event the Supreme Court’s ruling was not clear enough – it was - the Ninth
16
      Circuit, on remand, explained it this way: “In Goldberg v. United States, 425 U.S. 94, 96
17
      S.Ct. 1338, 47 L.Ed.2d 603 (1976), the Supreme Court reversed, holding that there is no
18
      ‘work product’ exception to the statutory definition of a ‘statement’ in the Jencks Act . . .
19
      .” United States v. Goldberg, 582 F.2d 483, 485 (9th Cir. 1978). In fact, even notes
20
      “prepared by a government attorney are ‘statements’ and producible where they relate
21
      ‘to the subject matter of the testimony of a government witness (and have) been ‘signed
22
      or otherwise adopted or approved’ by the government witness’” United States v. Traylor,
23
      656 F.2d 1326, 1336 (9th Cir. 1981); citing Goldberg, supra, 425 U.S. at 98. See also,
24
      United States v. Strahl, 590 F.2d 10 (1st Cir. 1978)(“The government attorney’s opinion
25
      at the bench that his notes were privileged work product and thus not producible under
26
      the Jencks Act was clearly without merit in light of Goldberg…”)(emphasis added);
27
      United States v. Crosgrove, 637 F.3d 646 (6th Cir. 2011)(supporting the district court’s
28
                                                   10
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 15 of 25 Page ID #:14649




 1    ruling that “there was no work product exception to the Act’s disclosure requirements.”)
 2          Accordingly, the government’s “work product” justification for not complying
 3    with their disclosure obligations is devoid of all merit. Further, not only should all of
 4    these statements, including all emails and drafts of the exhibits, have been produced as
 5    required by the Jencks Act and Rule 26.2, these materials also likely contain statements
 6    that were required to have been provided pursuant to Brady and Giglio. Indeed, it is
 7    difficult to comprehend how draft versions of the charts, and the emails, would not have
 8    been useful for impeachment of the expert during cross-examination.
 9          B.     The Prosecutors’ Method of Collecting Statements is Flawed and Fails
10                 to Account for all Statements within the Possession of the Government
11                 As Required
12          The government states that AUSAs Wyman and Sagel conducted a search of their
13    emails to determine if there were any discoverable emails related to government
14    Investigator Amenta. Because the government “believed that at least one Assistant
15    United States Attorney (AUSA Wyman) was copied on all correspondence with Mr.
16    Amenta,” the government only searched through the e-mail accounts of the Assistant
17    United States Attorneys to identify statements by its witness. [Dkt. 690, 4]. This
18    “explanation” in and of itself raises significant issues. First, if this was actually done,
19    how did this alleged pre-trial search for Jencks fail to identify for production one of the
20    Amenta e-mails that specifically includes AUSA Wyman in the string? [Dkt. 690, pp.
21    19-20]. Second, why have the AUSAs only been searching their individual email
22    accounts for Jencks and Rule 26.2 materials – the requirement is all statements in the
23    possession of the government be produced, including case agents and investigators.
24    Third, Investigator Amenta is a Deputy Chief Investigator employed by the government
25    and used in connection with this criminal investigation and prosecution. Accordingly,
26    all emails or other statements from Investigator Amenta, in whatever form, relating to
27    the subject matter of his testimony, including his investigation, would qualify as
28
                                                    11
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 16 of 25 Page ID #:14650




 1    “statements” in the possession of the government, even if they were never sent to CDCA
 2    prosecutors or investigators. Such statements should have been gathered and produced
 3    and yet, as Mr. Amenta testified, no one ever asked him to compile the written
 4    communications before he testified. See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 44-45.
 5          The Department of Justice outlines the manner in which prosecutors must search
 6    for discovery or discoverable information. In a section entitled “Where to look: The
 7    Prosecution Team,” the DOJ requires the following:
 8
 9
            It is the obligation of federal prosecutors, in preparing for trial, to seek all
            exculpatory and impeachment information from all members of the
10          prosecution team. Members of the prosecution team. Members of the
11
            prosecution team include federal, state and local law enforcement officers
            and other government officials participating in the investigation and
12          prosecution of the criminal case against defendant. This search duty also
13          extends to information prosecutors are required to disclose under Federal
            Rules of Criminal Procedure 16 and 26.2 and the Jencks Act.
14
15          Department of Justice - Justice Manual, Section 9-5.002 Criminal
            Discovery3
16
            The prosecution team in this case is vast. It is not limited to AUSA Sagel, AUSA
17
      Wyman, former AUSA Andre, or special agents within the Central District of California
18
      (Roberson, Kim, and Karlous). Despite this fact, by its own concession, it is clear the
19
      government did not contact other members of the prosecution team to search for
20
      Jencks/Rule 26.2 statements from Investigator Amenta. Even more disturbing, there is
21
      nothing indicating that the process used relating to Investigator Amenta was any
22
      different than that used by the government in connection with every other government
23
      witness. For every government witness, the prosecution had the obligation to have every
24
      member of the prosecution team perform a thorough and diligent search for statements
25
      by that witness regarding the subject matter of their testimony, in whatever form, and
26
27
      3
       https://www.justice.gov/jm/jm-9-5000-issues-related-trials-and-other-court-
28    proceedings
                                               12
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 17 of 25 Page ID #:14651




 1    then produce such statements to the defendant before cross-examination began.
 2          The procedure followed by the government in connection with Investigator
 3    Amenta is blatantly improper and reflects a fundamental misunderstanding of the
 4    government’s disclosure requirements, which are mandated in order to protect Mr.
 5    Avenatti’s right to due process. The prosecutors’ assumptions and beliefs regarding who
 6    Investigator Amenta communicated with were clearly wrong despite the e-mail exchange
 7    occurring only a month ago. Mr. Avenatti asks that the Court require the government to
 8    provide the Court and the defense, in open court, with a clear explanation of the manner
 9    and method in which AUSAs Sagel and Wyman sought out the statements required to be
10    produced under Jencks and 26.2 for each government witness.
11          C.      Striking the Witness Testimony or Granting a Mistrial are the Only
12                  Permissible Remedies
13          The mandated relief described in Rule 26.2(e) and 18 U.S.C. § 3500(d) could not
14    be more clear - “Sanction for Failure to Produce or Deliver a Statement. If the party who
15    called the witness disobeys an order to produce or deliver a statement, the court must
16    strike the witness's testimony from the record. If an attorney for the government disobeys
17    the order, the court must declare a mistrial if justice so requires”(emphasis added) and
18    “If the United States elects not to comply with an order of the court under subsection (b)
19    or (c) hereof to deliver to the defendant any such statement, or such portion thereof as
20    the court may direct, the court shall strike from the record the testimony of the witness,
21    and the trial shall proceed unless the court in its discretion shall determine that the
22    interests of justice require that a mistrial be declared”(emphasis added). See also, United
23    States v. Well, 572 F.2d 1383, 1384 (9th Cir. 1978) (holding that if the “government fails
24    to produce such statements, the court is required to strike the testimony of the
25    witness.”).
26          Moreover, a trial judge’s failure to impose sanctions upon the government for
27    noncompliance with the Jencks Act, whether intentional or not, has been found to
28
                                                    13
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 18 of 25 Page ID #:14652




 1    constitute error. In other words, when a statement is not furnished by the government for
 2    whatever reason pursuant to a Jencks Act request from the defense, the provisions of §
 3    3500(d) come into operation and require, at a minimum, the striking of the witness’s
 4    testimony. United States v. Well,572 F.2d 1383 (9th Cir. 1978); United States v. Harris,
 5    543 F.2d 1247 (9th Cir. 1976); United States v. Carrasco, 537 F.2d 372 (9th Cir. 1976).
 6          In the government’s filing regarding Investigator Amenta, the prosecution ignores
 7    the consequences of a violation of the Jencks Act and Rule 26.2. Although the
 8    statements withheld are described by the government as “two emails that relate to the
 9    subject matter of Investigator Amenta’s testimony,” the word “Jencks” does not appear a
10    single time within the government filing. The act of withholding the Jencks material
11    triggers one of two remedies - a mistrial or the striking of the testimony. Nor can the
12    government avoid the consequences for their failures by arguing “further cross
13    examination on the two emails … would likely be cumulative or a waste of time and
14    therefore not warranted under Rule 403.” [Dkt. 690]. Mr. Avenatti had a right to all of
15    the Jencks/Rule 26.2 materials before he began his examination. This includes, but is
16    not limited to, the two emails, not to mention the attachments and other statements of
17    Investigator Amenta that have yet to be produced. For instance, Investigator Amenta
18    testified that he communicated with others by way of e-mail to verify the IMADs and
19    OMADs listed on government exhibit 457. See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 46-47.
20    Yet, these statements were never produced.
21          Had Mr. Avenatti been provided such information, he would have, at a minimum,
22    used it to conduct his cross-examination differently and to impeach Investigator Amenta
23    because what is included in the emails is not consistent with the memoranda of
24    interviews or his trial testimony.4 He also would have used it to elicit testimony from
25    Investigator Amenta that would have substantially undermined the accuracy of the
26
27    4
       Mr. Avenatti can provide a more detailed proffer to the Court in camera if requested to
28    do so.
                                                14
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 19 of 25 Page ID #:14653




 1    government’s chart admitted at Exhibit 457,5 an exhibit which the government used on
 2    direct with the witness, as well as the testimony elicited on direct by the government. 6
 3    But because the government withheld the Jencks/Rule 26.2 materials from the defendant,
 4    Mr. Avenatti was able to do none of this. The government’s failure to timely produce
 5    these materials was highly prejudicial.
 6          Turning to Mr. Drum, the government withheld two and a half years of
 7    substantive communications from Mr. Drum and his colleagues relating to the subject
 8    matter of his testimony, all bills and invoices for their work, and, with the exception of
 9    one draft set, all other drafts of the demonstrative and summary exhibits ultimately used
10    on direct and admitted into evidence through Mr. Drum. They also withheld all written
11    requests for information and questions posed by Mr. Drum from 2018 to the present.
12    They did so despite repeated requests by the defense and multiple false representations
13    made to the defense and the Court that all Jencks materials for all witnesses had been
14    produced long before trial.7
15          Further, this was no mere oversight or accident – it was deliberate, as evidenced
16    by AUSA Wyman’s admission to the Court that the materials were purposely withheld
17

18    5
        When Mr. Avenatti realized this information existed, he immediately asked for a
19    sidebar in an effort to acquire the details of Investigator Amenta’s communications
      relating to Exhibit 457. That request was denied, which resulted in Mr. Avenatti being
20    forced to proceed without the benefit of the information. Now, having reviewed the e-
21    mails, it is apparent that Mr. Avenatti could have used the errors in Exhibit 457 as
      pointed out by Investigator Amenta in his e-mail to further Mr. Avenatti’s defense
22    centered on the sloppiness and substandard methods of the government’s investigation
23    and prosecution. See, e.g., Kyles v. Whitley, 514 U.S. 419, 445-449 (1995); United States
      v. Sager 227 F.3d 1138, 1145-1146 (9th Cir. 2000). Due to the government’s
24    misconduct, however, he was prevented from doing so.
25    6
       The emails demonstrate that the chart, which purports to identify each wire for each
26    count, is not accurate.
      7
27
       The Court will recall that on at least three occasions earlier in the trial, the government
      denigrated and mocked Mr. Avenatti, claiming he did not know what Jencks was and
28    what it required.
                                                    15
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 20 of 25 Page ID #:14654




 1    by the government through reliance on the work product doctrine, an argument that has
 2    been devoid of all merit for at least forty years. Even worse, once they were caught,
 3    only because of the cross-examination questions of the defendant, the government
 4    continued to advance the bad faith “work product” theory and refuse to provide the
 5    materials to the defendant. The government’s failure to timely produce these materials
 6    was highly prejudicial.
 7          All of this conduct evidences substantial violations of the Jencks Act, Rule 26.2,
 8    Brady and Giglio, as well as defendant’s right to due process as guaranteed under the
 9    Constitution. Accordingly, the Court should declare a mistrial.
10
      IV.   CONCLUSION
11
12          For each of these reasons, Mr. Avenatti respectfully requests that this Court
13    declare a mistrial. In the alternative, Mr. Avenatti requests that the Court strike the
14    testimony of Robert Amenta and John Drum for the reasons set forth in the motion and
15    above. At a minimum, the Court should conduct an evidentiary hearing as required
16    pursuant to the Supreme Court’s decision in Campbell v. United States, 365 U.S. 85, 95
17    (1961).
18
19
20
        Dated: August 14, 2021                    Respectfully submitted,
21
22                                               /s/ Michael J. Avenatti
23                                               Defendant
                                                 MICHAEL JOHN AVENATTI
24
25
26
27
28
                                                    16
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 21 of 25 Page ID #:14655




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT A
28
Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 22 of 25 Page ID #:14656
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 23 of 25 Page ID #:14657




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27                                   EXHIBIT B
28
Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 24 of 25 Page ID #:14658
     Case 8:19-cr-00061-JVS Document 705 Filed 08/14/21 Page 25 of 25 Page ID #:14659




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 14, 2021 service

 6    of the:
 7
         DEFENDANT’S MOTION FOR MISTRIAL OR, IN THE ALTERNATIVE, TO
 8      STRIKE THE TESTIMONY OF ROBERT AMENTA AND JOHN DRUM DUE TO
           VIOLATIONS OF THE JENCKS ACT, RULE 26.2, BRADY AND GIGLIO
 9
      on the following party, using the Court’s ECF system:
10

11    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN

12    I declare under penalty of perjury that the foregoing is true and correct.
13
      Executed on August 14, 2021
14
15                                            /s/ H. Dean Steward
16                                            H. Dean Steward
17

18
19
20
21
22
23
24
25
26
27
28
                                                   17
